DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with regards to claims 1 and 13 have been considered but are not persuasive. 
	In regards to claim 1, the Applicant argues that “claim 1 recites "inverting the values comprises converting frequency-domain measurement data derived from the one or more electromagnetic sensors to the one or more characteristics of the casing," which Davydov does not teach or suggest. Moreover, Applicant respectfully notes that the Office Action does not disclose that the combination of the cited references teach or suggest the above-quoted recitation of claim 1.”  And that “Applicant respectfully submits that Almaguer merely discloses analyzing data in a frequency domain. Almaguer does not teach or suggest converting the analyzed data from a frequency domain. Almaguer does not teach or suggest performing inverting any data, whether in time or frequency domain… Further, the combination of the cited references do not teach or suggest the foregoing recitation of claim 1.”. 
The Examiner respectfully disagrees with the Applicant. The combination of Davydov, Ahmad, Tubel an Almaguer discloses all of the limitations of claim 1, specifically the limitation of “inverting the values comprises converting frequency-domain measurement data derived from the one or more electromagnetic sensors to the one or more characteristics of the casing".  The Applicant is simply making piecemeal arguments with regards to each individual reference In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Davydov already discloses the limitation of “inverting the values comprises converting time-domain measurement data derived from the one or more electromagnetic sensors to the one or more characteristics of the casing,” Therefore, Almaguer is not being relied upon to disclose “inverting the values comprises converting…” as Davydov already discloses the inverting aspect in order to acquire one or more characteristics of the casing. However, Davydov uses time-domain measurement data not “frequency-domain data” as claimed.  Almaguer is only being relied upon to teach “frequency-domain data” limitation as both time-domain and frequency-domain data can be used to facilitate in detecting anomalies/features in pipes (pp[0088] of Almaguer). Therefore, Almaguer discloses that both types of data are already known to be used in this field of endeavor of detecting characteristics of a pipe. Furthermore, both Davydov and Almaguer are within the same field of endeavor in utilizing electromagnetic based measurements to detect anomalies and features in the pipe. Therefore, it would have been considered obvious to one of ordinary skill in the art to add the “frequency-domain data” of Almaguer to the invention of Davydov such that the “frequency-domain data” are also inverted in order to “provide additional useful information” (pp[0088] of Almaguer) regarding the pipe. 
For at least the above reasons, the rejection to both claims 1 and 13 will be maintained. 
	
	 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (U.S. Publication No. 20150219601) in view of Ahmad et al. (U.S. Publication No. 20140333307), Tubel et al. (U.S. Publication No. 20040246141) and in further view of Almaguer (U.S. Publication No. 20090166035). 
In regards to claim 1,  Davydov discloses a method, comprising: lowering a casing inspection tool on a conveyance into a wellbore lined with one or more casings (Abstract, Fig. 1- downhole electromagnetic defectscope that monitors the integrity of casing, tubing and other strings in oil and gas wells. Pp[0032] - Measurements are made in vertical wells while running in or pulling out of hole and in deviated wells while pulling out. Therefore, it’s inherent that the tool is on a conveyance.); obtaining measurement data from the one or more (pp[0114] - coils of different lengths and pulses of different durations in the defectscope enables more accurate simultaneous measurements of wall thicknesses and assessments of defects in strings of various sizes.); 
determining one or more characteristics of the one or more casings based on the measurement data with a processing module positioned on the casing inspection tool (pp[0072]- the collected data are processed., pp[0073] - The processing results are used to determine the parameters of metal barriers, i.e. magnetic permeability, electrical conductivity, pipe wall thicknesses and diameters, that are in turn used to detect defects, through and blind perforations, and external and internal corrosion.); 
autonomously selecting a first coil (Exciter-and-Pickup Coil 17) or a second coil (Small Exciter-and-Pickup Coil 12) of the one or more electromagnetic sensors based on the one or more characteristics (pp[0109] – electronic module 14 selects first 17 or second 12 coil), wherein the first coil is longer than the second coil (Fig. 2 – first coil 17 is longer than the second coil 12); and obtaining measurement data with the selected first coil or the selected second coil of the one or more electromagnetic sensors (Abstract, pp[0109]); and
inverting values of the measurement data with the processing module to transform the values into the one or more characteristics, wherein inverting the values comprises converting time-domain measurement data derived from the one or more electromagnetic sensors to the one or more characteristics of the casing, (Pp[0116]- data retrieved from the coils are processed to determine the thickness and identification of defects of the second metal barrier. Therefore, the measurement data are inverted. Furthermore, the data are time-domain measurements as shown in Figs. 3 and 4).

Ahmad discloses deactivating an unselected sensing device (pp[0037] – The power management unit 72 activates modules required for the current working state and switches off the rest. Power saving strategies at both sensor level and system level are implemented to minimize power consumption of the system.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Davydov that are used to measure parameters of casing with the teachings of Ahmad such that the coils can be disabled in order to reduce power consumption and allow the tool to operate for a longer period of time.
The combination of Davydov and Ahmad is silent regarding and wherein inverting the values is performed by the processing module while the processing module is downhole; and frequency-domain measurement data.
Tubel discloses downhole processor for processing data in the wellbore (downhole processor 21.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Davydov and Ahmad with the downhole processor of Tubel in order to process data retrieved from the sensors in the wellbore. 
The combination of Davydov, Ahmad and Tubel discloses inverting the values is performed by the processing module while the processing module is downhole.

Almaguer discloses frequency-domain measurement data (pp[0088]: Operating (analyzing data) in the frequency domain versus time domain may provide additional useful information.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Davydov, Ahmad and Tubel such that frequency-domain data are also measured as taught by Almaguer because “operating (analyzing data) in the frequency domain versus time domain may provide additional useful information.” (pp[0088] of Almaguer). Additionally, one of ordinary skill in the art of casing integrity testing would understand how to invert frequency domain measurements into casing integrity data, as Almaguer shows that time-domain data and frequency-domain data are both known to be used in such tests. 

In regards to claim 2, the combination of Davydov, Ahmad, Tubel and Almaguer teaches the method of claim 1.
Davydov further teaches further comprising obtaining the measurement data with the one or more electromagnetic sensors along an axial direction within the wellbore (Fig.2, pp[0109] – measurements obtained by coils 12 and 17 along an axial direction within the wellbore casing.).  


Davydov further teaches further comprising obtaining the measurement data with the one or more electromagnetic sensors along an azimuthal direction within the wellbore (Fig.2, pp[0109] – measurements obtained by coils 12 and 17 along an azimuthal direction within the wellbore casing.).  
In regards to claim 4, the combination of Davydov, Ahmad, Tubel and Almaguer teaches the method of claim 1.
Davydov further teaches wherein determining the one or more characteristics of the one or more casings includes determining at least one of a number of the one or more casings, a dimension of the one or more casings, and a presence of a defect in the one or more casing (pp[0073], [0107] - The processing results are used to determine the parameters of metal barriers, i.e. magnetic permeability, electrical conductivity, pipe wall thicknesses and diameters, that are in turn used to detect defects, through and blind perforations, and external and internal corrosion.).

In regards to claim 5, the combination of Davydov, Ahmad, Tubel and Almaguer teaches the method of claim 1.
Davydov further teaches further comprising powering the one or more electromagnetic sensors and the processing module with a power source positioned on the casing inspection tool (pp[0101], [0109], Fig. 1 – battery compartment 2.).


Davydov further teaches wherein the one or more characteristics comprises a number or dimension of the one or more casings at a particular axial location in the wellbore (pp[0072]- the collected data are processed., [0073] - The processing results are used to determine the parameters of metal barriers, i.e. magnetic permeability, electrical conductivity, pipe wall thicknesses and diameters, that are in turn used to detect defects, through and blind perforations, and external and internal corrosion of one of casing at a particular axial location in the wellbore (Fig. 2)), electromagnetic sensors (Fig. 2 – coils 12 and 17.). 
Ahmad further discloses autonomously adjusting the one or more parameters of the casing inspection tool comprises deactivating at least one of the one or more sensors (pp[0037] – The power management unit 72 activates modules required for the current working state and switches off the rest. Power saving strategies at both sensor level and system level are implemented to minimize power consumption of the system.).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (U.S. Publication No. 20150219601) in view of Ahmad et al. (U.S. Publication No. 20140333307), Tubel et al. (U.S. Publication No. 20040246141), Almaguer (U.S. Publication No.20090166035)  and in further view of Wood (U.S. Patent No. 3449662).
In regards to claim 7, the combination of Davydov, Ahmad, Tubel and Almaguer teaches the method of claim 1.
Davydov further discloses wherein the one or more characteristics comprises a number or dimension of the one or more casings at a particular axial location in the wellbore (pp[0014] - The proposed downhole electromagnetic defectoscope is designed to detect defects and measure wall thickness simultaneously in tubing ("the first metal barrier"), production casing ("the second metal barrier") and other strings) .
However, the combination of Davydov, Ahmad, Tubel and Almaguer to teach adjusting the one or more parameters of the casing inspection tool comprises decreasing a power output emitted by the one or more electromagnetic sensors.
Wood discloses adjusting the one or more parameters of the casing inspection tool comprises decreasing a power output emitted by the one or more electromagnetic sensors (Col. 2 lines 17- 20 - A further objective of this invention is to provide an improved apparatus for inspecting pipe for defects, wherein the magnetic field is established with a minimum of power and in which the pick-up coil for detecting the defects is capable of repeated deformations without fatigue failure.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inspection tool of the combination of Davydov, Ahmad, Tubel and Almaguer with the teaching of Wood such that the sensors establish magnetic field with a minimum of power which will increase the longevity of the tool.

Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable Davydov et al. (U.S. Publication No. 20150219601) in view of Ahmad et al. (U.S. Publication No. 20140333307), Tubel et al. (U.S. Publication No. 20040246141), Kirkwood et al. (U.S. Publication No. 20090120637), Almaguer (U.S. Publication No. 20090166035) and in further view of Wood (U.S. Patent No. 3449662).

Davydov further teaches wherein the one or more characteristics comprises a defect present in at least one of the one or more casings (pp[0117] – identification of defects of the metal barriers), and autonomously adjusting the one or more parameters or actions of the casing inspection tool (pp[0109] – electronic module 14 selects first 17 or second 12 coil).
However, the combination of Davydov, Ahmad, Tubel and Almaguer fails to teach comprises: activating with the processing module a location marking device positioned in the casing inspection tool; and marking the wellbore with the location marking device at a location corresponding to the defect.
Kirkwood discloses comprises: activating with the processing module a location marking device (pp[0027] - the tag insertion tool 300 has a power supply 310 to power the tag insertion tool 300 and activate it for operation.) positioned in the casing inspection tool (Fig. 4, pp[0031] - tool 300 is position on the tool 50 which measures formation and/or wellbore parameters.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inspection tool of the combination of Davydov, Ahmad, Tubel and Almaguer with the location marking device of Kirkwood in order to tag areas of interest in the casing that will require further observation.
The combination of Davydov, Ahmad, Tubel, Almaguer and Kirkwood fails to teach and marking the wellbore with the location marking device at a location corresponding to the defect.
Wood discloses and marking the wellbore with the location marking device at a location corresponding to the defect (Col. 2 lines 59-66 - an apparatus which can pass through the pipeline, detect the defect, and to mark that defect by placing a strong, easily locatable magnetic pole point in the pipe itself.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Davydov, Ahmad, Tubel, Almaguer and Kirkwood with the teachings of Wood in order to relocate areas on the casing that contain defects so that the defects can be addressed.
In regards to claim 9, the combination of Davydov, Ahmad, Tubel, Almaguer, Kirkwood and Wood teaches the method of claim 8.
 Kirkwood further discloses wherein the location marking device is a magnetic marking device and marking the wellbore with the location marking device comprises marking the wellbore with a magnetic mark (Fig. 3a and 3b, pp[0009] - a tag insertion tool configured to insert the tag into the formation; and a conveyance device conveying the tag insertion tool and the logging tool into the wellbore. Fig. 1a, pp[0044] - The tag detection device may use radio waves, acoustic waves, magnetic waves, and/or electromagnetic waves to operatively link with the tag 100. Therefore, the tag 100 may be magnetic.).	

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (U.S. Publication No. 20150219601) in view of Ahmad et al. (U.S. Publication No. 20140333307), Tubel et al. (U.S. Publication No. 20040246141), Kirkwood et al. (U.S. Publication No. 20090120637), Almaguer (U.S. Publication No. 20090166035), Wood (U.S. Patent No. 3449662) and in further view of Broome (U.S. Patent No. 3061734).
In regards to claim 10, the combination of Davydov, Ahmad, Tubel, Almaguer, Kirkwood and Wood teaches the method of claim 8.
(tag insertion tool 300) includes one or more caliper arms (pp[0027] -To radially displace the injection module 302 of the insertion tool 300, the injection module 302 includes the upper and lower decentralizing arms 304.) and marking the wellbore with the location marking device (Fig. 3a - the wellbore 10 is marked with tag 100) comprises: deploying the one or more caliper arms (Fig. 3a - decentralizing arms 304) to engage an inner wall of the one or more casings (304 engage inner wall of wellbore which may be cased (pp[0020])).
However, the combination of Davydov, Ahmad, Tubel, Almaguer, Kirkwood and Wood fail to teach and detecting an increase in a tension in the conveyance at a surface location as the one or more caliper arms engage the inner wall of the one or more casings whereby the increase in the tension signals a location of the defect in the wellbore.
Broome discloses and detecting an increase in a tension in the conveyance at a surface location as the one or more caliper arms engage the inner wall of the one or more casings (Col. 2 lines 11-15, Col. 3 lines 43-50 - when the caliper arm is expanded into contact with the surface of the well and the tool is hoisted up the borehole the variations in position of the caliper arm relative to the casing are transmitted through the cable and the constant tension spring to the potentiometer which relays the position of the caliper to the surface.).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Davydov, Ahmad, Tubel, Almaguer, Kirkwood and Wood with the potentiometer of Broome in order to indication the position of the caliper arm and, consequently, the inspection tool, within the wellbore.

It would have been obvious to one of ordinary skill in the art that the increase in tension would indicate a defect in the casing because the caliper of the combination would engage the wall of the well which would prompt the potentiometer to send a signal to the surface in order relay the location of the defect that is to be marked by inspection tool of the combination.
In regards to claim 11, the combination of Davydov, Ahmad, Tubel, Almaguer, Kirkwood, Wood and Broome teach the method of claim 10.
However, the combination of Davydov, Ahmad, Tubel, Almaguer, Kirkwood, Wood and Broome fails to explicitly teach further comprising undertaking finer sampling of the wellbore at the location corresponding to the defect.
It would have been obvious to one of ordinary skill in the art to take more readings or measurements of the defected area in the casing as the combination of Davydov, Ahmad, Tubel, Almaguer, Kirkwood, Wood and Broome already teaches a downhole tool that inspects for defects in wellbores (Abstract of Davydov) and tags the area (Fig. 3a and 3b, pp[0009] of Kirkwood). Taking more measurements will allow a better understanding of the problem and how it needs to be addressed in order to optimize the structural integrity of the casing.

Claims 13-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Davydov et al. (U.S. Publication No. 20150219601) in view of Ahmad et al. (U.S. Publication No. 20140333307), Tubel et al. (U.S. Publication No. 20040246141), Kirkwood et al. (U.S. Publication No. 20090120637) and in further view of Almaguer (U.S. Publication No. 20090166035). 
In regards to claim 13,  Davydov teaches a casing inspection tool, comprising: a body for running the casing inspection tool into a wellbore lined with one or more casings (Abstract, Fig. 1- downhole electromagnetic defectscope that monitors the integrity of casing, tubing and other strings in oil and gas wells. Pp[0032] - Measurements are made in vertical wells while running in or pulling out of hole and in deviated wells while pulling out. Therefore, it’s inherent that the tool is on a conveyance.); one or more electromagnetic sensors positioned on the body (Fig. 2 – coils 12 and 17) , wherein the one or more electromagnetic sensors include a first coil (large exciter-and-pickup coil 17)  and a second coil (small exciter-and-pickup coil 12) , and the first coil is longer than the second coil (Fig. 2 – 17 is longer than 12); a processing module positioned on the body and communicably coupled to the one or more electromagnetic sensors  (pp[0072]- the collected data are processed, pp[0073] - The processing results are used to determine the parameters of metal barriers, i.e. magnetic permeability, electrical conductivity, pipe wall thicknesses and diameters, that are in turn used to detect defects, through and blind perforations, and external and internal corrosion.); and a power source positioned on the body and providing power to the one or more electromagnetic sensors and the processing module (pp[0101], [0109], Fig. 1 – battery compartment 2.) , wherein the processing module is programmed to determine one or more characteristics of the one or more casings based on measurement data received by the one or more electromagnetic sensors pp[0073] - The processing results are used to determine the parameters of metal barriers, i.e. magnetic permeability, electrical conductivity, pipe wall thicknesses and diameters, that are in turn used to detect defects, through and blind perforations, and external and internal corrosion.); autonomously select the first coil or the second coil of the one or more electromagnetic sensors  based on the one or more characteristics to obtain measurement data (pp[0109], [0117] – electronic module 14 selects first 17 or second 12 coil to obtain measurement data); and 
invert values of the measurement data with the processing module to transform the values into the one or more characteristics, wherein the processing module inverts the values by converting time-domain measurement data derived from the one or more electromagnetic sensors to the one or more characteristics of the casing (Pp[0116]- data retrieved from the coils are processed to determine the thickness and identification of defects of the second metal barrier. Therefore, the measurement data are inverted. Furthermore, the data are time-domain measurements as shown in Figs. 3 and 4).
Davydov fails to teach deactivating the unselected first coil or the unselected second coil; wherein the processing module inverts the values while the processing module is downhole; and location marking device positioned on the body; and frequency-domain measurement data.
Ahmad discloses deactivating an unselected sensing device (pp[0037] – The power management unit 72 activates modules required for the current working state and switches off the rest. Power saving strategies at both sensor level and system level are implemented to minimize power consumption of the system.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the coils of Davydov that are used to measure parameters of casing with the teachings of Ahmad such that the coils can be disabled in order to reduce power consumption and allow the tool to operate for a longer period of time.
(downhole processor 21.).
Therefore, it would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified the combination of Davydov and Ahmad with the downhole processor of Tubel in order to process data retrieved from the sensors in the wellbore. 
The combination of Davydov, Ahmad and Tubel discloses inverting the values is performed by the processing module while the processing module is downhole.
The combination of Davydov, Ahmad and Tubel is silent regarding a location marking device positioned on the body; wherein the measurement data is not obtained by the unselected first coil or the unselected second coil; and frequency-domain measurement data.
Kirkwood discloses a location marking device positioned on the body (pp[0027] - the tag insertion tool 300 has a power supply 310 to power the tag insertion tool 300 and activate it for operation.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the inspection tool of the combination of Davydov, Ahmad and Tubel with the location marking device of Kirkwood in order to tag areas of interest in the casing that will require further observation.
The combination of Davydov, Ahmad, Tubel and Kirkwood is silent regarding frequency-domain measurement data.
Almaguer discloses frequency-domain measurement data (pp[0088]: Operating (analyzing data) in the frequency domain versus time domain may provide additional useful information.).


In regards to claim 14, the combination of Davydov, Ahmad, Tubel, Kirkwood and Almaguer teaches the casing inspection tool of claim 13.
Davydov further teaches wherein the processing module comprises a computer system that includes one or more processors and a memory that has stored therein at least one computer program with executable instructions (p[0113]- After surveying an entire zone of interest, the defectoscope is retrieved to the surface and connected to a computer that then receives the data accumulated in Memory Unit 5 and processes them in accordance with the claimed method. )that cause the one or more processors to determine the one or more characteristics of the one or more casings based on the measurement data (pp[0117] - analysis of data from at least two coils of different lengths enables the determination of the thicknesses of the first, second and other metal barriers and the identification of their defects.) and autonomously select the first coil or the second coil of the one or more electromagnetic sensors  based on the (pp[0109], [0117] – electronic module 14 selects first 17 or second 12 coil to obtain measurement data.).

In regards to claim 15, the combination Davydov, Ahmad, Tubel, Kirkwood and Almaguer teach the casing inspection tool of claim 13.
Kirkwood further discloses wherein the location marking device comprises a magnetic marking device that creates a permanent magnetic mark in the one or more casings (Fig. 3a and 3b, pp[0009] - a tag insertion tool configured to insert the tag into the formation; and a conveyance device conveying the tag insertion tool and the logging tool into the wellbore. Fig. 1a, pp[0044] - The tag detection device may use radio waves, acoustic waves, magnetic waves, and/or electromagnetic waves to operatively link with the tag 100.).
In regards to claim 16, the combination Davydov, Ahmad, Tubel, Kirkwood and Almaguer teach the casing inspection tool of claim 13.
 Kirkwood further discloses wherein the location marking device includes one or more caliper arms that are actuatable to engage an inner wall of the one or more casings (pp[0027] - To radially displace the injection module 302, the injection module 302 includes the upper and lower decentralizing arms 304. Each arm 304 may be operated by an associated hydraulic system to engage the wellbore 10 which can be cased (pp [0020]).).
In regards to claim 17, the combination Davydov, Ahmad, Tubel, Kirkwood and Almaguer teach the casing inspection tool of claim 13.
 Davydov further teaches further comprising one or more centralizers attached to the body (Fig. 1 – centralizers 1 and 11.).

In regards to claim 18, the combination Davydov, Ahmad, Tubel, Kirkwood and Almaguer teach the casing inspection tool of claim 13.
Davydov further teaches wherein the one or more characteristics of the one or more casings comprises a defect in the one or more casings selected from the group consisting of corrosion, a fracture, a hole, decreased wall thickness, and corrosion of a perforation defined in a wall of at least one of the one or more casings (pp[0021]- The processing of the obtained data consists in comparing each recorded response with a set of model responses to find a matching one, its parameters being the metal barrier parameters to be determined (wall thickness, diameter, magnetic permeability and electrical conductivity), [0022] - A decrease in wall thickness of more than 12 percent indicates a defect in the metal barrier.).
In regards to claim 19, the combination Davydov, Ahmad, Tubel, Kirkwood and Almaguer teach the casing inspection tool of claim 13. 
Davydov further teaches wherein the one or more characteristics comprises a structural characteristic of the one or more casings selected from the group consisting of a number of the one or more casings, and a diameter of at least one of the one or more casings (pp[0021]- The processing of the obtained data consists in comparing each recorded response with a set of model responses to find a matching one, its parameters being the metal barrier parameters to be determined (wall thickness, diameter, magnetic permeability and electrical conductivity).).
In regards to claim 20, the combination of Davydov, Ahmad, Tubel, Kirkwood and Almaguer teaches the casing inspection tool of claim 13.
(Fig. 2, pp[0109], [0117] – coils 12 and 17.).
Ahmad further discloses wherein the processing module is further programmed to autonomously deactivate at least one of the one or more electromagnetic sensors or autonomously decrease the power output emitted by the one or more sensors upon determining the structural characteristic of the one or more casings (pp[0037] - The power management unit 72 activates modules required for the current working state and switches off the rest.
Power saving strategies at both sensor level and system level are implemented to minimize power consumption of the system.).
In regards to claim 21, the combination Davydov, Ahmad, Tubel, Kirkwood and Almaguer teach the casing inspection tool of claim 13. 
Kirkwood further discloses wherein the conveyance comprises slickline (pp[0044] - The conveyance device include jointed tubulars, coiled tubing, a slickline, and/or a wireline.).
Conclusion 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lamia Quaim whose telephone number is (469)295-9199.  The examiner can normally be reached on Monday-Friday 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAMIA QUAIM/Examiner, Art Unit 3676                                                                                                                                                                                                        /ROBERT E FULLER/Primary Examiner, Art Unit 3676